Becker v. State



COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS




IN RE:  JAMIE L. WORSTER,


                            Relator.
 §
 
§
 
§
 
§
 
§
 
 § 


No. 08-07-00157-CV

AN ORIGINAL PROCEEDING 

IN MANDAMUS





MEMORANDUM OPINION ON PETITION FOR WRIT OF MANDAMUS

	Relator Jamie L. Worster seeks a writ of mandamus against the Honorable Patricia Macias
Judge of the 388th District Court of El Paso County.  Relator also requests emergency relief. 
Mandamus will lie only to correct a clear abuse of discretion.  Walker v. Packer, 827 S.W.2d 833,
840 (Tex. 1992) (orig. proceeding).  Moreover, there must be no other adequate remedy at law.  Id.
Based on the record before us, we conclude Relator has not established that she is entitled to the
relief requested.  Accordingly, we deny the motion for emergency relief and the relief sought in the
mandamus petition.

						KENNETH R. CARR, Justice
June 28, 2007

Before Chew, C.J., McClure, and Carr, JJ.